REINHARDT, Circuit Judge,
dissenting.
I dissent from the majority’s holding because I believe that a transcript of the entire voir dire is necessary to effectively challenge a trial court’s finding that a prosecutor’s strikes were not racially motivated, see Hernandez v. New York, 500 U.S. 352, 363, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991), and that the refusal to afford Landry the voir dire transcript was contrary to or an unreasonable application of the rule established in Britt v. North Carolina, 404 U.S. 226, 227-28, 92 S.Ct. 431, 30 L.Ed.2d 400 (1971).